DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The equations of Flow(X) in claims 9 and 11 look incomplete (it looks like W3 and B3 are missing even though W3 and B3 are explained in the air path parameters in the same claims).  The instant spec paragraph [0061] has a different equation for Flow(X).  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 13-20 of U.S. Patent No. 11168916. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are the same except for the following:
1. “neural network” in two places of claim 1 in current application vs “exhaust neural network” and “supply neural network” in US 11168916.  In this instance, the neural network of the instant application are separately listed in the exhaust blower assembly and supply blower assembly therefore they are obviously an exhaust neural network and a supply neural network.
2. “balancing” in the preamble of claim 14 of the current application vs “modification” in the preamble of claim 14 of US 11168916.  In this instance, balancing is a type of modification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said exhaust control circuit having an exhaust mathematical equation” in lines 5-6.  It’s not clear how a control circuit (which is a tangible structure) can have a mathematical equation (non-tangible).  Examiner recommend applicant to amend this limitation to “said exhaust control circuit programmed with an exhaust mathematical equation”.
Claim 1 recites “said supply control circuit having a supply mathematical equation” in line 11.  It’s not clear how a control circuit (which is a tangible structure) can have a mathematical equation (non-tangible).  Examiner recommend applicant to amend this limitation to “said supply control circuit programmed with a supply mathematical equation”.
Claim 1 recites “a neural network” in the preamble, but also recite “a neural network” again in lines 8 and 14.  It’s unclear if they refer to the same neural network.
Claim 4 recites “the neural network” in two places.  However, claim 1 recites multiple “a neural network”.  It’s not clear which one of the multiple “neural network” in claim 1 is used for “the neural network” in those two places in claim 4.
Claim 14 recites “said control circuit having a first mathematical equation” in lines 5-6.  It’s not clear how a control circuit (which is a tangible structure) can have a mathematical equation (non-tangible).  Examiner recommend applicant to amend this limitation to “said control circuit programmed with a first mathematical equation”.
Claim 14 recites “a neural network” in the preamble, but also recite “a neural network” again in line 8.  It’s unclear if they refer to the same neural network.
Claim 18 recites “the neural network” in line 2.  However, claim 14 recites multiple “a neural network”.  It’s not clear which one of the multiple “neural network” in claim 14 is used for “the neural network” in claim 18.

Allowable Subject Matter
Claims 1 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as well as double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The limitation of a control circuit having mathematical equation that determines estimated blower air flows based on neural network and blower motor speed and current are not found in any prior arts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Primary Examiner, Art Unit 3762